1    Carole M. Pope, SBN 122816
     The Law Office of Carole M. Pope
2
     a professional corporation
3    301 Flint Street
     Reno, NV 89501
4    Telephone: (775) 337-0773
     Facsimile: (775) 337-0778
5    Attorney Defendant,
     CHRISTINE LEORA BAILEY
6

7
                                  UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
                                        SACRAMENTO DIVISION
10

11    GREAT AMERICAN LIFE INSURANCE
      COMPANY, a corporation,
12

13                 Plaintiff-in-Interpleader,

14    vs.                                        CASE NO:     2:18-CV-02783-MCE-KJN

15    SAUNDRA LEE BROWN-KINGSTON, an
      individual; CHRISTINE LEORA BAILEY,
16
      an individual; and DOES 1 through 10,
17    inclusive,

18               Defendants-in-Interpleader.
      _______________________________/
19

20    AND RELATED CROSS-CLAIM
      ________________________________/
21

22
               STIPULATION FOR EXTENSION TO EXTEND DISCOVERY DEADLINE
23
            It is hereby stipulated and agreed by and between Defendant/Cross-Claimant, Christine
24

25   Leora Bailey, through her attorney Carole M. Pope, Esq., and Defendant/Cross-Defendant,

26   Saundra Lee Brown-Kingston, through her attorneys, Paul N. Phillips, Esq. and Michael James

27
                                                   1
28
1    Hoover, Esq., as follows:
2
        1. That the Joint Discovery Plan and Scheduling Order filed on January 10, 2019, sets a
3
           deadline to close discovery on or before October 16, 2019; and
4
        2. That the parties agree on an extension to close discovery for a period of thirty (30) days
5
           to and including November 15, 2019.
6

7          This extension is requested to allow sufficient time to conduct the depositions of

8    Christine Leora Bailey and Saundra Lee Brown-Kingston. The extension is not requested for

9    purposes of delay.
10
           DATED this 11th day of October, 2019.
11
     The law office of Carole M. Pope,
12   a professional corporation                         Phillips Law Office
13
     By /s/ Carole M. Pope, Esq.                        By /s/ Paul N. Phillips, Esq.
14
     Carole M. Pope, Esq. (SBN 122816)                  Paul N. Phillips, Esq.(SBN 128197)
15   301 Flint Street                                   1024 Iron Point Road
     Reno, NV 89501                                     Folsom, CA 95630
16
     Attorney for Defendant/Cross-Claimant,             Attorney for Defendant/Cross-Defendant,
17   CHRISTINE LEORA BAILEY                             SAUNDRA LEE BROWN-
18
                                                        KINGSTON

19                                                      INTERPLEADER LAW, LLC

20
                                                        By /s/ Michael James Hoover, Esq.
21                                                      Michael James Hoover, Esq.
22
                                                        (Pro Hac Vice Counsel)
                                                        9015 Bluebonnet Boulevard
23                                                      Baton Rouge, LA 70810
                                                        225-246-8706
24
                                                        Attorney for Defendant/Cross-Defendant,
25
                                                        SAUNDRA LEE BROWN-
26                                                      KINGSTON

27
                                                    2
28
1                                              ORDER
2          Pursuant to the parties’ Stipulation and for good cause and adequate showing
3
     appearing, IT IS HEREBY ORDERED that the parties are granted leave to extend the deadline
4
     to close discovery to November 15, 2019, as stated above.
5
           IT IS SO ORDERED.
6
     Dated: October 15, 2019
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                  3
28
